Case: 15-60505      Document: 00513894695         Page: 1    Date Filed: 03/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 15-60505                            FILED
                                  Summary Calendar                      March 2, 2017
                                                                       Lyle W. Cayce
                                                                            Clerk
MIRNA SAGRARIO GUTIERREZ-ESCOBAR,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A094 858 017


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Mirna Sagrario Gutierrez-Escobar, a native and citizen of Honduras,
petitions for review of an order of the Board of Immigration Appeals (BIA)
upholding the denial of withholding of removal after the reinstatement of her
removal order. We review for substantial evidence. See Chen v. Gonzales, 470
F.3d 1131, 1134 (5th Cir. 2006). Under this standard, reversal is improper




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60505    Document: 00513894695       Page: 2   Date Filed: 03/02/2017


                                 No. 15-60505

unless we decide not only that the evidence supports a contrary conclusion, but
also that the evidence compels it. Id.; see 8 U.S.C. § 1252(b)(4)(B).
      Gutierrez-Escobar argues that she made the requisite showing of
persecution on account of her religion through testimony that she was a
member of an evangelical church that was attacked by gangs. However, she
conceded before the immigration judge that gangs in Honduras attempt to
extort everyone, not just evangelicals; that the gangs threatened her because
they thought she had money; and that if she were removed to Honduras, gangs
would target her because her brother had refused to join them. Accordingly,
the evidence does not compel the conclusion that she has shown past
persecution on account of religion or otherwise shown that it is more likely
than not that her life or freedom would be threatened by persecution on
account of religion in Honduras. See Efe v. Ashcroft, 293 F.3d 899, 903 (5th
Cir. 2002).
      Gutierrez-Escobar also challenges the resolution of her case by a single
member of the BIA. However, she fails to show that her case met the standard
for assignment to a three-member panel. See 8 C.F.R. § 1003.1(e)(3)-(6).
      In her brief, Gutierrez-Escobar requests an order directing the BIA
either to close her case administratively or to remand the case to the
immigration judge to consider administrative closure. She first raised this
issue in her motion to reconsider but has not petitioned for review of a ruling
on that motion. Accordingly, we lack jurisdiction to consider this issue. See
Stone v. INS, 514 U.S. 386, 394, 401-06 (1995).
      We DENY the petition for review. In light of the foregoing, we also
DENY the motion for a stay and the request for a remand.




                                        2